DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 15, 17, and 19-20 are cancelled.  Claims 1-14, 16, 18, and 21-24 are pending in the instant application.

Priority
This application is a national phase of International Application No. PCT/US2019/034627, filed on May 30, 2019, which claims the benefit of United States Provisional Patent Application No. 62/684,874, filed on June 14, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 02/07/2022 and 12/07/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-14, 16, and 18) in the reply filed by Applicant’s representative Michael J. Campolongo on 01/24/2022 is acknowledged. 


Status of the Claims
	Claims 21-24 were withdrawn from further consideration by Applicant as being drawn to non-elected inventions in response to the restriction requirement.  Claims 1-14, 16, and 18 are under examination on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 7 defines the catalyst “comprising from about 2 wt% to about 10 wt% of one or more metal hydroxides selected from the group consisting of Mg(OH)2, Al(OH)3, and hydroxides of one or more further alkaline earth metals, based on the total weight of the composition”.  This phrase renders claim 7 indefinite because a weight percentage of one metal hydroxide could be different from a weight percentage of more metal hydroxides.  For example, the catalyst cited in claim 2 of US 3,931,053 (“the 053 patent”, see cited in the art rejections) is consisting of NiO (25 wt%), Al2O3 (50 wt%), MgO (14 wt%), CaO (10 wt%), and BaO (1 wt%), wherein the weight percentage of one  alkaline earth metal (e.g. CaO) is 10%, while with an additional alkaline earth metal (e.g. BaO)  included, the weight percentage of more metal hydroxides (e.g. CaO+BaO) will be 11 wt%.  Therefore, the metes and bounds of claim 7 are not clear.  Therefore, claim 7 is indefinite.  
For the same reason, claim 16 is also rejected because a weight/weight ratio of MgO to the one alkaline earth metal oxides is different from more alkaline earth metal oxides.  Accordingly, claim 16 is subject to different interpretation when the specific range of weight/weight ratio from about 20/1 to about 1/1 is defined in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 12-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,931,053 (“the 053 patent”) to Kazakov et al. 

Applicant’s claim 1 is drawn to a catalyst composition comprising MgO, Al2O3 and one or more further alkaline earth metal oxides, wherein the catalyst composition is in a shaped form.

The `053 patent discloses the catalyst contains oxides of nickel (25 per cent by weight), of aluminum (50 per cent by weight), of magnesium (14 per cent by weight), of calcium (10 per cent by weight) and of barium (1 per cent by weight) pressed into tablets and the latter are hardened hydraulically, dried and calcined (Abstract, Table 1, and claim 2).   Therefore, the `053 patent anticipates Applicant’s claim 1. 
In terms of claim 2, the `053 patent discloses that the catalyst is pressed into tablets (Abstract).
In terms of claim 3, the `053 patent discloses that the granules size (catalyst) does not exceed 1.5 mm (col.8, ln.68).
In terms of claim 6, the `053 patent discloses that aluminum oxide or hydroxide are used 
In terms of claim 8 wherein the catalyst composition is in a form of an extrudate, the `053 patent discloses that the catalyst is pressed into tablets (Abstract).  The catalyst pressed into tablets is broadly interpreted as the catalyst in a form of an extrudate.    
In terms of claims 9-10, claim 2 of the `053 patent teaches a catalyst consisting of NiO (25 wt%), Al2O3 (50 wt%), MgO (14 wt%), CaO (10 wt%), and BaO (1 wt%). 
In terms of claim 12 comprising from about 20 wt% to about 60 wt% Al2O3, based on the total weight of the composition, claim 2 of the `053 patent teaches a catalyst comprising Al2O3 (50 wt%). 
In terms of claim 13 comprising from about 3 wt% to about 20 wt% of the one or more further alkaline earth metal oxides, in total, based on the total weight of the composition, claim 2 of the `053 patent teaches a catalyst comprising CaO (10 wt%). 
In terms of claim 14 wherein a weight/weight ratio of MgO to Al2O3 is from about 1/9 to about 9/1, claim 2 of the `053 patent teaches a catalyst consisting of NiO (25 wt%), Al2O3 (50 wt%), MgO (14 wt%), CaO (10 wt%), and BaO (1 wt%), wherein the weight/weight ratio of MgO to Al2O3 is 14/50=1/3.57.
In terms of claim 16 wherein a weight/weight ratio of MgO to the one or more further alkaline earth metal oxides, in total, is from about 20/1 to about 1/1, claim 2 of the `053 patent teaches a catalyst consisting of NiO (25 wt%), Al2O3 (50 wt%), MgO (14 wt%), CaO (10 wt%), and BaO (1 wt%), wherein the weight/weight ratio of MgO to the one or more further alkaline earth metal oxides, in total, is 14/10=1.4/1, or 14/11=1.27/1. 
In terms of claim 18 wherein the composition has one or more of: a crush strength of > 2.0 lbs/mm, a pore volume of from about 0.3 cm3/g to about 0.72 cm3/g, or a surface area of from about 50 m2/g to about 170 m2/g, the `053 patent discloses catalyst 1 having mechanical 2, and specific surface area of 57.5 m2/g; and catalyst 3 having mechanical strength of 80 kg/cm2, and specific surface area of 86.1 m2/g, see Table 2 (col.4, lns.3-18).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,533,963 (“the 963 patent”) to Senes et al. 

Applicant’s claim 1 is drawn to a catalyst composition comprising MgO, Al2O3 and one or more further alkaline earth metal oxides, wherein the catalyst composition is in a shaped form comprising from about 25 wt% to about 75 wt% MgO, based on the total weight of the composition. 

The `963 patent discloses catalysts A and B comprising MgO, Al2O3, and CaO in EXAMPLE 1 
    PNG
    media_image1.png
    275
    387
    media_image1.png
    Greyscale
 (col. 3, lns. 58-75), wherein MgO is 52.34 wt%, and 56 wt%.  In addition, the catalysts C-E disclosed in EXAMPLEs 4-5 also read on claim 11.  The `963 patent discloses the catalyst were formed into shapes of pellets, rings or cylinders (col. 5, lns. 5-6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the `053 patent in view of the `963 patent. 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `963 patent discloses catalysts A and B comprising MgO, Al2O3, and CaO in EXAMPLE 1 (col. 3, lns. 58-75), wherein MgO is 52.34 wt%, and 56 wt%.  The `963 patent discloses the catalyst were formed into shapes of pellets, rings or cylinders (col. 5, lns. 5-6).  

The `053 patent discloses the catalyst contains oxides of nickel (25 per cent by weight), of aluminum (50 per cent by weight), of magnesium (14 per cent by weight), of calcium (10 per cent by weight) and of barium (1 per cent by weight) pressed into tablets and the latter are hardened hydraulically, dried and calcined (Abstract, Table 1, and claim 2).  The `053 patent 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 4 and the `963 patent is that the prior art teaches the catalyst is of cylinders shaped, but silent on the size of the cylinders shaped catalyst.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 4 would have been obvious over the `963 patent because the difference of the size of cylinders shaped catalyst in claim 4 is further taught and/or suggested by the `053 patent, which discloses that the granules size (catalyst) does not exceed 1.5 mm (col.8, ln.68).  In addition, the different sizes and shapes of the same component catalysts are obvious variation.  It would have been routine practice for one ordinary skilled in the art to make different shapes catalyst for catalytic chemistry application.
In terms of claim 5 wherein the catalyst shaped form is star-like, the `963 patent teaches the catalyst were formed into shapes of rings or cylinders (col. 5, lns. 5-6), which is similar as a star-like shaped form. It would have been routine practice for one ordinary skilled in the art to make different shapes catalyst for catalytic chemistry application.
In terms of claim 7 wherein the catalyst comprises from about 2 wt% to about 10 wt% of one or more metal hydroxides selected from the group consisting of Mg(OH)2, Al(OH)3, and hydroxides of one or more further alkaline earth metals, based on the total weight of the composition, the `963 paten patent discloses the catalysts A and B contain 2 wt% KOH in the presence of 52 wt% and 56 wt% of MgO and Al2O3, which resulted in about 2 wt% of one or more metal hydroxides selected from the group consisting of Mg(OH)2, and/or Al(OH)3  (col. 3, lns. 58-75).  


Conclusions
Claims 1-14, 16, and 18 are rejected.
Claims 21-24 are withdrawn.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731